Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/450,529 filed on 06/24/2019. The application claims foreign priority of TW108114085, filed on 04/23/2019.
	
	
Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “is Fe-Si-Cr based alloy” should read “is a Fe-Si-Cr based alloy”.  Appropriate correction is required.

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US2017/0309387, cited in IDS 09/17/2019) in view of Tsuchiya (US2011/0265915)

Regarding claims 1 – 3, Nakabayashi teaches a powder core comprises a powder mixture of a crystalline powder which can be a Fe-Si-Cr alloy (meeting the claimed limitation of Fe-based) [0068] and an amorphous powder [0067]. Nakabayashi teaches that the amorphous powder contains iron, chromium, carbon, phosphorus, silicon, nickel and boron, and has a composition [0075] which overlaps with the claimed range of claim 2, and meets the claimed limitation of Fe-based; 
Element
Claimed Invention
Nakabayashi 
Relationship
Iron (Fe)
70 < and < 83 at% 
70 < and < 78 at% (Claim 3)
39 – 91 at%*
Overlaps
Cobalt (Co)
0 < and < 1 at%

-
Chromium (Cr)
1 < and < 4 at%
0 – 6 at%
Overlaps
Carbon (C)
7 < and < 11 at%
2.2 – 13 at%
Overlaps
Phosphorous (P)
9 < and < 12 at%
6.8 – 13 at%
Overlaps
Silicon (Si)
0 < and < 1 at%
0 – 7 at%
Overlaps
Nickel (Ni)
0 at% or 5 < and < 7 at%
0 – 10 at%
Overlaps
Boron (B)
0 ≤ and ≤ 3 at%
0 – 9 at%
Overlaps
Aluminum (Al)
0 ≤ and ≤ 1 at%



	*Calculated from minimums and maximums of other elements
	

	Nakabayashi does not teach that the amorphous powder contains cobalt from 0 < and <1 at% nor the volume resistivity of the powders.
	
Tsuchiya teaches a soft magnetic alloy with an amorphous main phase [0053] in which the magnet includes phosphorous, carbon, boron, silicon, and iron, and can include chromium, nickel, and cobalt [0049, 0050]. Tsuchiya further teaches that cobalt can be included in a range of 0 – 6 at% [0049, 0051], and that cobalt can be added in order to increase the curie temperature and simultaneously increase the saturation magnetization [0058].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the amorphous crystalline powder of Nakabayashi and added 0 – 6 at% of cobalt in order to increase the curie temperature and saturation magnetization, as taught by Tsuchiya. Furthermore, given that Tsuchiya is directed to an amorphous Fe-based soft magnetic alloy, a person of ordinary skill would have a reasonable expectation of success in adding cobalt to Nakabayashi. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Nakabayashi in view of Tsuchiya does not explicitly teach the volume resistivity of the amorphous and crystalline powders when subjected to a pressure of 20 kN.
However, given that Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1], there is a reasonable expectation to a person of ordinary skill in the art, that the amorphous and crystalline powder of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed volume resistivities, when pressed at 20 kN, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 4, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayshi does not explicitly disclose the presence of an oxygen content, which is interpreted as 0%, which falls within the claimed range. 

Regarding claims 5 and 6, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi teaches that the crystalline powder can be a Fe-Si-Cr alloy [0068], meeting claims 5 and 6, and that the powder size is in a range of 1.2 – D50a/D50c – 2.5 [0082], wherein the D50A (i.e. average amorphous particle size) is 15 µm or less, which gives an average crystalline particle size of 12 µm or less (15 µm/1.2 = 12) [0079], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 6. Nakabayashi teaches that the crystalline powder can be a Fe-Si-Cr alloy, which has 2 – 7 mass%, which overlaps with the claimed range [0068]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 8 – 9, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi in view of Tsuchiya does not explicitly teach the tap density and BET specific surface area of the amorphous and crystalline powder. 
However, Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1]. Furthermore, Nakabayashi teaches a powder size of the amorphous and crystalline powder that is highly similar to the ones described in [0030, 0032]. Therefore, given the highly similar composition (which would effect the tap density) and the highly similar powder sizes (which would effect both the tap density and BET specific surface area), there is a reasonable expectation to a person of ordinary skill in the art, that the amorphous and crystalline powder of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed tap densities and BET specific surface area, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case structure (i.e. powder size) and composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 10, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi teaches that the D50A (i.e. average amorphous particle size) is 15 µm or less, [0079] which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 11, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi teaches that mixing ratio of amorphous and crystalline powder 5 – 40 mass%, crystalline powder, equivalent to a ratio of 60:40 – 95:5 in the claimed invention, which falls within the claimed range [0085]



Regarding claim 12, Nakabayashi teaches a method of making a powder core which comprises a powder mixture of a crystalline powder and an amorphous powder [0067]. Nakabayashi teaches that the amorphous powder contains iron, chromium, carbon, phosphorus, silicon, nickel and boron [0076] and that the powder mixture is mixed with a binder [0086] and then pressed in a molding step [0090] at high pressure [0097]
	Nakabayashi does not teach that the amorphous powder contains cobalt nor the volume resistivity of the powders when pressed at 20 kN.
	
Tsuchiya teaches a soft magnetic alloy with an amorphous main phase [0053] in which the magnet includes phosphorous, carbon, boron, silicon, and iron, and can include chromium, nickel, and cobalt [0050]. Tsuchiya further teaches that cobalt can be included in a range of 0 – 6 at% [0050], and that cobalt can be added in order to increase the curie temperature and simultaneously increase the saturation magnetization [0058].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the amorphous crystalline powder of Nakabayashi and added 0 – 6 at% of cobalt in order to increase the curie temperature and saturation magnetization, as taught by Tsuchiya. Furthermore, given that Tsuchiya is directed to an amorphous Fe-based soft magnetic alloy, a person of ordinary skill would have a reasonable expectation of success in adding cobalt to Nakabayashi. 

Nakabayashi in view of Tsuchiya does not explicitly teach the volume resistivity of the amorphous and crystalline powders when subjected to a pressure of 20 kN.
However, given that Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1], there is a reasonable expectation to a person of ordinary skill in the art, that the amorphous and crystalline powder of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed volume resistivities, when pressed at 20 kN, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 13 – 14, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 12. Nakabayashi teaches that the binder may be an epoxy resin [0086], meeting the claimed limitation, and can be included with the powder in range of 0.5 – 5 mass% [0093], which overlaps with the claimed limitation. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US2017/0309387, cited in IDS 09/17/2019) in view of Tsuchiya (US2011/0265915), as applied to claim 12, in further view of Otsuka (US2014/0138569) 

Regarding claim 15, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi in view of Tsuchiya does not teach the density of the pressed/molded body or the volume resistivity. 

Otsuka teaches a composite particle and powder core and a method of making it thereof [Title]. Otsuka teaches that the powder core is comprised of two powders in which the first particle material is composed an amorphous alloy soft magnetic material and the second particle material is composed of a crystalline soft magnetic material [0086]. Otsuka teaches that when the packing ratio of the compressed powder mixture is high, a powder core with high magnetic permeability and high saturation magnetic flux density is obtained [0058], and shows that the powder cores are compacted to a relative density of between 81.8 – 88.8%, which falls within the claimed range [Table 1]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of binding/compacting the powder mixture of Nakabayashi and ensured that the relative density of the formed molding/powder core was between 81.8 – 88.8%, as taught by Otsuka. As disclosed in Otsuka, a high packing ratio of the powder can result in a better saturation magnetic flux density and magnetic permeability.
Nakabayashi in view of Tsuchiya and Otsuka does not explicitly teach the volume resistivity of the molding body produced. 
However, Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition [0076] to the one described in the instant invention [0027, Table 1]. Furthermore, Nakabayashi teaches a similar blending ratio of the amorphous and crystalline powder [0085] to that described in the instant invention [0036]. Therefore, there would be a similar amount of amorphous and crystalline powder in the molded compact, both of which having similar compositions to the instant invention, and therefore, there is a reasonable expectation to a person of ordinary skill in the art that the molded compact of Nakabayashi in view of Tsuchiya and Otsuka would meet/overlap with the claimed volume resistivity, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure (i.e. blending ratio), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
 
Regarding claim 16 – 17, Nakabayshi in view of Tsuchiya and Otsuka teaches the invention as applied above in claim 1. Nakabayashi teaches that the powder core can be used in an inductor with a conductor wire wrapped around it [Fig 3, 0105] or embedded in it [Fig 4, 0106], meeting the claimed limitations of claims 16 and 17. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0025216 – Electronic device made with powder mixture
US2012/0194309 – High coercive force amorphous/crystalline mixture 
JP2017/208462 – Mixing amorphous and crystalline powder
CN107142429 – Fe – based amorphous alloy
CN105304259 – Pressed powder core with amorphous and crystalline powder
KR2015/0140567 – Pressed powder core with amorphous and crystalline powder
JP2004/197218 – iron-based crystalline powder with amorphous powder


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735